Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 (claims submitted 1 September 2020) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” in Fig. 1 has been used to designate both an end section of a guide blade and a recess.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 32, line 3, “bottom side 13 and 32” should be changed to --bottom side 13 and 23--
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 13, “and are connected to” should be changed to --and each of the multiplicity of guide blades is connected to--
In claim 4, line 4, “axis” should be changed to --axes--
In claim 5, line 1, “Claims 2” should be changed to --Claim 2--
In claim 7, line 2, “run” should be changed to --runs-- and “their” should be changed to --its--
In claim 10, line 13, “in each case” should be removed




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each of the multiplicity of guide blades has a respective cross section that is constant between the planar end sections” in lines 12-13. Claim 10 similarly recites “a cross section of each guide blade is constant between the planar end sections” in lines 11-12. 
Claims 2-9 and 11-15 are rejected by virtue of their dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a respective complementary recess in the first annular disc element and the second annular disc element” in lines 21-22. As written this appears to be a double inclusion of the “recesses” limitation recited in line 17, since the claimed “respective 
Claim 3 recites the limitation “the corresponding recesses” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a respective recess” in lines 1-2. As written this appears to be a double inclusion of the recesses limitation recited in claim 1 line 17, since the claimed “a respective recess” is not linked by claim language to the previously recited recesses. Furthermore, it is unclear whether this is a recess in the first annular disc element or the second annular disc element. For examination purposes, the limitation is interpreted as referring to any recess of the previously recited recesses.
Claim 5 recites the limitations “that guide blade,” “that region,” and “the guide blade” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “this direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 each recite the limitation “the respective recesses” in line 4. There is insufficient antecedent basis for this limitation in the claims. It is noted this limitation should also be properly linked to the recesses limitation introduced in claim 1.
Claim 8 recites the limitation “the thickness of a respective annular disc element” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “a respective annular disc element” has not been linked by claim language to the first annular disc element and the second annular disc element; therefore it is unclear which of these, if either, the limitation refers to.  
The term "substantially" in claims 8 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 8 and 15 each recite “a thickness that remains substantially constant” in lines 2-3. Without providing clear guidance in the specification as to what degree or margin “substantially” is meant to define, one of ordinary skill in the art cannot determine what amount of thickness variation is permitted to remain “substantially constant.” Therefore the scope of the claims is unclear.
The term "approximately" in claims 9 and 14 is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 9 recites “approximately twice the thickness” in lines 4-5. Claim 14 recites “approximately 175% - 225% of the thickness” in lines 4-5. Without providing clear guidance in the specification as to what degree or margin “approximately” is meant to define, one of ordinary skill in the art cannot determine what thicknesses would and would not qualify in these claims. Therefore the scope of the claims is unclear.
Claim 10 recites the limitation “their extension direction” in lines 15-16, “the respective annular disc elements” in line 17, “their respective first end section” in line 19, “their respective second end section” in line 22, “the respective annular disc elements” in lines 27-28, and “the region of the recesses” in line 28. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “guide blades” in line 18; however, without the designation --the-- or --said--, it is unclear whether this limitation refers to the previously recited guide blades or a new set of guide blades. For examination purposes, this limitation is interpreted as referring to the previously recited guide blades.
Claim 10 recites “and are arranged in parallel planes” in line 18. Since multiple features are recited before this phrase, it is unclear which of the recited features are arranged in parallel planes. For example, it appears this could refer to either the recesses, the disc elements, the guide blades, or any combination of these. As best understood in light of the specification, the two annular disc elements are aligned in parallel planes (specification, paragraph 12); for examination purposes, the claim is interpreted as such.
Claim 11 recites “from a linearly extending profile by cutting a profile” in line 2. It is unclear if the second recitation of “a profile” refers to the linearly extending profile; for examination purposes, it is interpreted as such.
Claims 2, 4, 6, 12, and 13 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wachtell et al (US 3,802,046) in view of Vogiatzis et al. (US 7,255,530).
	
Regarding claim 1, Wachtell discloses (in the embodiment shown in Figs. 14 and 15, reproduced below for convenience) a turbine guide apparatus for a radial turbocharger that is assembled in multiple parts, comprising: a first annular disc element 10’; a second annular disc element 11’ (first and second disc elements shown in Fig. 15); and a multiplicity of guide blades 50 (shown in Figs. 9-10), which are arranged between the first annular disc element and the second annular disc element (assembled state shown partially in Fig. 13), each guide blade having: a leading edge, a trailing edge, a suction surface between the leading edge and the trailing edge, a pressure surface between the leading edge and the trailing edge, and end sections that are entirely planar (Fig. 14 shows the leading and trailing edges, and suction and pressure surfaces; Fig. 15 shows the planar end sections at the top and bottom of vane 60) wherein each of the multiplicity of guide blades and are connected to the first annular disc element and the second annular disc element in at least one of: a firmly bonded manner, a non-positive manner, and a positive manner (blades 60 are held in compression between disc elements 10’ and 11’ in the same manner as blades 50 in the embodiment disclosed in Col. 5 line 65-Col. 6 line 5), wherein the first annular disc element and the second annular disc element comprise recesses that are complementary to the respective cross section of each of the multiplicity of guide blades that is constant between the planar end sections for fastening 

    PNG
    media_image1.png
    535
    610
    media_image1.png
    Greyscale


However, Vogiatzis teaches that it is well known to form nozzle vanes with constant cross-section along the axis of rotation of the turbine (Vogiatzis, Col. 1 lines 18-21, discloses having a constant cross-section is known in conventional vanes). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form each of the multiplicity of guide blades of Wachtell with a respective cross section that is constant between the planar end sections, as taught by Vogiatzis, since this amounts to no more than the arrangement of prior art elements (the guide blades of Wachtell) in a well-known configuration (as disclosed by Vogiatzis) to achieve predictable results (the formation of a guide vane for a radial turbine). Furthermore, it is noted that Applicant has not disclosed that each of the multiplicity of guide blades having a respective cross section that is constant between the planar end sections provides any particular advantage or solves any stated problem, and it has been held that changes in shape would be obvious to one of ordinary skill in the art absent evidence that the claimed shape is significant (MPEP 2144.04 (IV)(B)).
	Regarding claim 2, Wachtell further discloses the first annular disc element and the second annular disc element are formed from a first material other than a second material of the multiplicity of guide blades (Wachtell, Col. 7 lines 52-59, discloses the vanes may be made from a different material to optimize for different capabilities such as high temperature abrasion).
Regarding claim 3, Wachtell in view of Vogiatzis further discloses the multiplicity of guide blades, with their respective end sections, are attached in the corresponding recesses in the first annular disc element and the second annular disc element (blades 60 are held in compression in the recesses in disc elements 10’ and 11’ in the same manner as blades 50 in the embodiment disclosed in Col. 5 line 65-Col. 6 line 5), wherein the respective end sections have a profile corresponding to the respective constant cross section between the planar end sections (as shown in Wachtell, Fig. 15, the shape of the blade 60 appears to be the same through its entire span; in addition, as taught by Vogiatzis in Col. 1 liens 18-21, it is well known to have guide vanes for turbines shaped with constant cross sections).
Regarding claim 4, Wachtell further discloses the first annular disc element and the second annular disc element are aligned in parallel planes relative to one another (as shown in Fig. 15; see also corresponding disc elements 10 and 11 in Fig. 3) and the multiplicity of guide blades extend in parallel alignment between the first annular disc element and the second annular disc element along their extension axis (as shown in Fig. 15, blades 60 are mounted with a longitudinal axis perpendicular to the disc elements 10’ and 11’, and thus the longitudinal axes of blades 60 are parallel to each other).
Regarding claim 5, Wachtell further discloses a shape of a respective recess corresponds to a cross-sectional shape of that guide blade in that region of the guide blade which projects into the corresponding recess (as shown in Fig. 15, the shape of the end sections of blade 60 correspond to the recesses in discs 10’, 11’, in which these end sections fit).
Regarding claim 6, Wachtell further discloses each of the multiplicity of guide blades have a same shape (as disclosed in Col. 6 lines 39-44, there are multiple blade elements 60 of the type shown in Figs. 14-15).
Regarding claim 7, Wachtell further discloses each of the multiplicity of guide blades run linearly in a direction of their respective extension axis and thus without curvature in this direction (as shown in Fig. 15, blades 60 extend linearly without curvature in the direction of an extension axis extending between discs 10’, 11’).
Regarding claim 8, Wachtell further discloses each of the first annular disc element and the second annular disc element has a thickness that remains substantially constant over an entire circumference (see Figs. 1-3, showing annular disc elements 10 and 11, which correspond to discs 10’ and 11’ of Fig. 15, with shapes that do not change in thickness in the circumferential direction).
Wachtell in view of Vogiatzis is silent regarding a depth of the respective recesses in the first annular disc element and the second annular disc element amounts to between 50 % and 100 % of the thickness of a respective annular disc element. Wachtell does, however, disclose recesses for retaining guide blades between elements, where the recesses extend entirely through the elements, thus having a depth that is 100% of the thicknesses of the elements (See Figs. 17, 18, and 20, which show vane sockets 71 extending through elements 66 to retain vane 65’). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the depths of the recesses within the claimed range since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
	Regarding claim 9, Wachtell further discloses the thickness of the first annular disc element and the thickness of the second annular disc element differs (discs 10’ and 11’ are shown in Fig. 15 with different thicknesses; see also the corresponding discs 10 and 11 in Figs. 1-3).
Wachtell in view of Vogiatzis is silent regarding the thickness of the first annular disc element amounts to approximately twice the thickness of the second annular disc element. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the thickness of the first annular disc element amount to approximately twice the thickness of the second annular disc element, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wachtell would not operate differently with the claimed thicknesses of the first 
	Regarding claim 10, Wachtell discloses a method for producing a turbine guide apparatus that is assembled in multiple parts, comprising: providing a first and a second annular disc element (disc elements 10’ and 11’ in Fig. 15); providing a number N of guide blades that are identical in shape (blades 60, shown in Figs. 14-15; Col. 6 lines 39-44 disclose multiple blades), each guide blade having: a leading edge, a trailing edge, a suction surface between the leading edge and the trailing edge, a pressure surface between the leading edge and the trailing edge (leading edge, trailing edge, pressure surface, and suction surface shown in Fig. 14), and end sections that are entirely planar (top and bottom planar end sections shown in Fig. 15); introducing in each case N recesses into each of the first annular disc element and the second annular disc element corresponding to a cross-sectional shape of the guide blades in their end sections in such positions that the guide blades with their extension direction in parallel alignment can be inserted with their end sections into the recesses of the respective annular disc elements that are complementary to a cross section of guide blades and are arranged in parallel planes (recesses shown in Fig. 15 in which the top and bottom planar end sections of blade 60 are located; see also vane sockets 22/23 in the embodiment of Figs. 4 and 8, which are equivalent to the recesses in Fig. 15; as shown in Fig. 16, the disc elements 10’ and 11’ are parallel to one another); introducing the guide blades with their respective first end section, at least a portion of each guide blade's respective leading edge, trailing edge, suction surface, and pressure surface into the recesses in the first annular disc element (as shown in Fig. 15, the leading edges, trailing edges, suction surfaces, and pressure surfaces of the planar 
Wachtell is silent regarding a cross section of each guide blade is constant between the planar end sections (it is noted that Wachtell appears to disclose blade 60 having a constant cross section between its planar ends in Figs. 14-15, but makes no explicit disclosure of such).
However, Vogiatzis teaches that it is well known to form nozzle vanes with constant cross-section along the axis of rotation of the turbine (Vogiatzis, Col. 1 lines 18-21, discloses this shape is known for conventional vanes). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form each of the multiplicity of guide blades of Wachtell such that a cross section of each guide blade is constant between the planar end sections, as taught by Vogiatzis, since this amounts to no more than the arrangement of prior art elements (the guide blades of Wachtell) in a well-known configuration (as disclosed by Vogiatzis) to achieve predictable results (the formation of 
Regarding claim 11, Wachtell in view of Vogiatzis discloses the invention of claim 10, as set forth above.
Wachtell further teaches, in the embodiment of Figs. 9-10, a method of producing a guide blade 50 in which the guide blade is produced from a linearly extending profile by cutting a profile to a suitable length (Wachtell, Col. 5 lines 43-47, disclose blade 50 may be cut to length from an extruded section). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the blades 60 of Wachtell that are identical in shape produced from a linearly extending profile by cutting a profile to a suitable length, as taught by Wachtell, since this amounts to no more than the formation of prior art elements (the blades 60 of Wachtell) according to known methods (by cutting, as taught by Wachtell) to achieve predictable results (forming guide blades for a vane assembly in a turbine).
	Regarding claim 14, Wachtell in view of Vogiatzis discloses the invention as claimed in claim 8, as set forth above.
	Wachtell further discloses the thickness of the first annular disc element and the thickness of the second annular disc element differs (discs 10’ and 11’ are shown in Fig. 15 with different thicknesses; see also the corresponding discs 10 and 11 in Figs. 1-3).

	Regarding claim 15, Wachtell in view of Vogiatzis discloses the invention as claimed in claim 2, as set forth above.
Wachtell further discloses each of the first annular disc element and the second annular disc element has a thickness that remains substantially constant over an entire circumference (see Figs. 1-3, showing annular disc elements 10 and 11, which correspond to discs 10’ and 11’ of Fig. 15, with shapes that do not change in thickness in the circumferential direction).
Wachtell in view of Vogiatzis is silent regarding a depth of the respective recesses in the first annular disc element and the second annular disc element is at least 50 % of the thickness . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wachtell in view of Vogiatzis, and further in view of Ghizawi (US 7,147,433).
Regarding claim 12, Wachtell in view of Vogiatzis discloses the invention of claim 10, as set forth above.
Wachtell in view of Vogiatzis is silent regarding the number of guide blades N is 22. Wachtell does disclose the number of guide blades in a turbine is a design parameter (Wachtell, Col. 4 line 27 discloses a “design number and spacing” for vanes). Furthermore, Ghizawi teaches In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wachtell in view of Vogiatzis, and further in view of Draskovich (US 6,000,906).
Regarding claim 13, Wachtell in view of Vogiatzis discloses the invention of claim 2, as set forth above.
Wachtell in view of Vogiatzis is silent regarding the first material is more ductile than the second material. Wachtell does disclose that the second material of the guide blades may be selected to optimize for a particular design parameter, such as resistance to high-temperature abrasion (Wachtell, Col. 7 lines 52-59). 
Furthermore, Draskovich discloses a guide blade assembly for use in a turbine engine, in which the guide blades are made from a ceramic material mounted between two metallic rims (see for example Draskovich, Abstract lines 1-5). Thus Draskovich discloses guide blades made 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN B GETACHEW/Examiner, Art Unit 3745          

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745